—Judgment unanimously affirmed. Memorandum: Pursuant to a remittitur order of this Court, Supreme Court conducted a hearing to determine the contents of notes taken by a police officer who participated in a “buy and bust” operation but who did not testify at trial and to determine whether those notes were lost, destroyed or still in the possession of the People (People v Maddox, 256 AD2d 1066). That officer was the sole witness at the hearing and testified that he made no notes. The court, crediting the officer’s testimony, determined that there were no notes, and thus no Rosario violation. There is no basis for this Court to disturb that determination (see, People v Prochilo, 41 NY2d 759, 761). (Resubmission of Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Hayes, Callahan and Balio, JJ.